DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 7, 2022. Claims 1-9 remain pending in the application and have been fully examined. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 7, 2020 and March 1, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “a lower portion of the pipe is configured to be inserted into the first body” in claim 2.
Such claim limitation(s) is/are: “an upper portion of the pipe is configured to be inserted into the second body” in claim 2.
Such claim limitation(s) is/are: “a suction unit that is configured to communicate with an opening” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Any remaining claims are rejected based on their dependency to a rejected base claim
Claim 1, discloses, “a pipe that is connected to the first body or to the second body and configured to guide air and dust…”. However, it is unclear how the pipe guides air and dust and it is unclear where the air and dust is guided. In other words, what element in the claim provides air and dust to move through the cleaner? Is there a suction motor? If so, where is it located in the cleaner? Does it provide an air flow through the pipe? How is it powered? In addition, is the air and dust guided to a receptacle/bin within the cleaner? 
Claim 5 recites the limitation "the direction" in Line 2 thereof.  There is insufficient antecedent basis for this limitation in the claim. In order to expedite prosecution, the examiner has interpreted this claim as “a direction”. However, appropriate correction is respectfully requested. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected As Best Understood under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (KR20060122247, translation included).

In reference to claim 1, As Best Understood, Kang et al. disclose a cleaner (Figures 3-5) comprising: a first body (see figure below), a second body (400) that is connected with the first body (Figure 4) and a pipe (see figure below) that is connected to the first body or to the second body and configured to guide air and dust (because a suction is disclosed see Description disclosing; “A motor assembly is installed on a rear portion of the body to generate a rotation power by power supplied from an outside.”), wherein the pipe covers a portion of a boundary between the first body and the second body (see figure below). 

[AltContent: textbox (Pipe)][AltContent: arrow][AltContent: textbox (Portion of a boundary covered by pipe)][AltContent: ][AltContent: textbox (First body)][AltContent: ] 
    PNG
    media_image1.png
    647
    582
    media_image1.png
    Greyscale

In reference to claim 2, As Best Understood, Kang et al. disclose that a lower portion (see figure below) of the pipe is configured to be inserted into (note; the definition of the term “into” is defined according to www.dictionary.com as being; “in toward, toward or in the direction of”. Lower portion of the pipe is positioned such that its horizontal length [see figure below] extends “in toward, toward or in the direction of” the first body as it is received within the “Portion of a boundary” as shown in the figure above thereby meeting the definition above and thus the limitation of the claim) the first body (see figure below) and an upper portion (see figure below) of the pipe is configured to be inserted into the second body (again because the upper portion of the pipe is also positioned such that its horizontal length extends “in toward, toward or in the direction of” the second body, especially around portion 401, see Figure 5, as it is received within the “Portion of a boundary” as shown in the figure above thereby meeting the definition above and thus the limitation of the claim). 

[AltContent: connector][AltContent: textbox (Horizontal length of upper and lower portions)][AltContent: arrow][AltContent: textbox (Upper portion)][AltContent: textbox (Lower portion)][AltContent: ][AltContent: ]
    PNG
    media_image2.png
    195
    230
    media_image2.png
    Greyscale


In reference to claim 3, As Best Understood, Kang et al. disclose that the first body and the second body are slide-coupled to the pipe (Figure 5). 

In reference to claim 4, As Best Understood, Kang et al. disclose further comprising a suction unit (170) that is configured to communicate with an opening in the pipe (see figure below). 
[AltContent: arrow][AltContent: textbox (Opening)]
    PNG
    media_image3.png
    216
    170
    media_image3.png
    Greyscale

In reference to claim 5, As Best Understood, Kang et al. disclose that the suction unit is coupled to one or both of the first body and the second body in a direction (i.e. horizontal) crossing a direction (i.e. vertical) in which the first body and the second body are slide-coupled to the pipe (Figures 3 and 5). 

In reference to claim 6, As Best Understood, Kang et al. disclose that the suction unit is coupled to both of the first body and the second body (at least through the connection of parts therebetween when fully assembled) in a state in which the first body and the second body are coupled to the pipe (Figure 3 and 4). 

In reference to claim 7, As Best Understood, Kang et al. disclose that the second body includes a suction opening (401) through which the air guided through the suction unit flows inside, and wherein, when the second body is coupled to the first body, the suction opening of the second body and the opening of the pipe are aligned (Figures 3-5). 

In reference to claim 8, As Best Understood, Kang et al. disclose further comprising a sealing member (see figure below) that is disposed at the boundary between the first body and the second body (Figures 3 and 5), and wherein a portion (i.e. an inner circular portion) of the sealing member is covered by the pipe, and another portion (i.e. upper portion) of the sealing member is exposed to an outside of the pipe (see figure below). 

[AltContent: textbox (Upper portion)][AltContent: ][AltContent: ][AltContent: textbox (Inner circular portion)][AltContent: textbox (Sealing member)][AltContent: ]
    PNG
    media_image2.png
    195
    230
    media_image2.png
    Greyscale

In reference to claim 9, As Best Understood, Kang et al. disclose that the first body includes a seat (see figure below) at an inner surface of the first body, the seat being configured to support a lower end (see figure below) of the pipe (see figure below and Figures 3-5). 
[AltContent: arrow][AltContent: textbox (Lower end)][AltContent: textbox (Seat)][AltContent: ]
    PNG
    media_image2.png
    195
    230
    media_image2.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tingle (6618898) shows that it is old and well known in the art at the time the invention was made to provide a pipe (12/34) that is connected to a first body (10) and to a second body (14) and configured to guide air and dust (because suction motor 16 is disclosed), wherein the pipe covers a portion (i.e. with 34) of a boundary (see figure below) between the first body and the second body (see figure below). 
[AltContent: textbox (Boundary)][AltContent: arrow]
    PNG
    media_image4.png
    529
    738
    media_image4.png
    Greyscale

Bosyj et al. (5644815) also shows that it is old and well known in the art at the time the invention was made to provide a pipe (i.e. within 36 in Figure 4) that is connected to a first body (20) and to a second body (24) and configured to guide air and dust (because suction motor 12 is disclosed), wherein the pipe covers (i.e. at the inner portion of pipe extending from 36 to 41) a portion (i.e. an inner portion) of a boundary (generally at 19, Figure 4) between the first body and the second body (Figure 4). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723